DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Allowable Subject Matter
Claims 1, 3, 5-14, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 1, 13, and 17, the Applicant has sufficiently claimed and respectively defined the backlight module, the display module, and the control method for a display.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the claimed elements relative to one another, and in particular to:
Independent Claim 1: the backlight module further including the back plate, the main flexible printed circuit board and m secondary flexible printed circuit boards corresponding to the m backlight components respectively; the retaining wall structure is arranged on the back plate; first secondary flexible printed circuit board and second secondary flexible printed circuit board(s) are respectively connected to the main flexible printed circuit board, the main flexible printed circuit board and the first secondary flexible printed circuit board are 
Independent Claim 13: the display panel is a liquid crystal display panel, liquid crystal molecules in the display panel are configured to deflect row by row to realize a row-by-row image display, and each of the m display areas including at least one row of the liquid crystal molecules, wherein in the m display areas, display areas with deflected liquid crystal molecules correspond to backlight components that are turned off, and the remaining display areas correspond to backlight components that are turned on; and
Independent Claim 17: the backlight module further including the back plate, the main flexible printed circuit board and m secondary flexible printed circuit boards corresponding to the m backlight components respectively; the retaining wall structure is arranged on the back plate; first secondary flexible printed circuit board and second secondary flexible printed circuit board(s) are respectively connected to the main flexible printed circuit board, the main flexible printed circuit board and the first secondary flexible printed circuit board are respectively disposed on one surface of the back plate away from the retaining wall structure, end(s) of the second secondary flexible printed circuit board(s) away from the main flexible printed circuit board is disposed on one surface of the back plate away from the retaining wall structure, and end(s) of the second secondary flexible printed circuit board(s) close to the main flexible printed circuit board is not connected to the back plate; and the first secondary flexible printed circuit board is the secondary flexible printed circuit board closest to the main flexible printed circuit board in the m secondary flexible printed circuit boards, and the second secondary flexible printed circuit board(s) is the 6SANG 200095US01Serial: 16/077,089secondary flexible printed circuit board(s) other than the first secondary flexible printed circuit board in the m secondary flexible printed circuit boards.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 9,488,337 B2 to Park et al. that teaches a lighting device that has a light shielding connection film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, January 20, 2022

/Jason M Han/Primary Examiner, Art Unit 2875